J-S41023-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    ERIC NOEL SANTOS                           :
                                               :
                       Appellant               :   No. 261 MDA 2020

       Appeal from the Judgment of Sentence Entered December 31, 2019
    In the Court of Common Pleas of York County Criminal Division at No(s):
                           CP-67-CR-0000751-2019


BEFORE:      KUNSELMAN, J., McLAUGHLIN, J., and STRASSBURGER, J.*

MEMORANDUM BY McLAUGHLIN, J.:                       FILED NOVEMBER 12, 2020

        Eric Noel Santos appeals from the judgment of sentence entered after a

jury found him guilty of Retail Theft and Conspiracy.1 Santos challenges the

sufficiency and weight of the evidence, as well as the admission of testimony.

We affirm based on the trial court opinion.

        In December 2018, Officer Adam Bruckhart went to a Walmart in York

County in response to a report of a retail theft. There, a loss prevention officer

told him that Santos and Daniell Monique Scott had attempted to steal a

hoverboard valued at $241.68. Police arrested and charged them. At their

joint jury trial, both Santos and Scott testified that they had brought a vacuum

cleaner and the hoverboard back to Walmart to return them. However, the

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   18 Pa.C.S.A. §§ 3929(a)(1) and 903, respectively.
J-S41023-20



loss prevention officer testified that he had watched a surveillance video twice

that showed Santos and Scott coming into the store with only the vacuum

cleaner. He also said that at the time of the incident, he gave the police officer

copies of timestamped, still photos from the video. He stated that following

the incident, when he attempted to transfer the surveillance video to a disk

for the police, he discovered that the video and other files on the system were

corrupted. He explained that such corruption cannot result from human error.

Young then testified about the contents of the video, over a defense objection

based on the best evidence rule. Finally, a Walmart employee who stopped

Santos and Scott when they attempted to leave said that she stopped them

and asked them for a receipt, and they could not produce a receipt for the

hoverboard.

      The jury found Santos and Scott guilty of the above offenses and the

trial court sentenced Santos to six to 12 months’ incarceration. Santos filed a

post sentence motion challenging the weight and sufficiency of evidence. See

Post-Sentence Motion, filed 1/10/20. The trial court denied the motion and

this timely appeal followed.

      Santos raises the following issues before this Court:

         I.     Whether the evidence is insufficient to sustain the
                conviction?

         II.    Whether the verdict is against the weight of the
                evidence?

         III.   Whether the affiant and loss prevention officer’s
                testimony about the missing surveillance video
                violated the Best Evidence Rule or was otherwise


                                      -2-
J-S41023-20


                hearsay and should not have been allowed into
                evidence[?]

Santos’ Br. at 5.

       Santos’ first claim challenges the sufficiency of evidence. He claims that

“[t]here exists no evidence that [Santos] carried away the hoverboard with

the intent to deprive the owner of full value.” Id. at 16. Our standard of review

is de novo; “our scope of review is limited to considering the evidence of

record, and all reasonable inferences arising therefrom, viewed in the light

most    favorable    to   the   Commonwealth       as   the   verdict    winner.”

Commonwealth v. Rushing, 99 A.3d 416, 420–21 (Pa. 2014).

       Here, the trial court determined that the evidence was sufficient to

sustain the convictions. It noted the evidence and testimony at trial that

Santos and his co-defendant did not walk in with the hoverboard, picked up

the hoverboard while in the store, and then attempted to leave the store

without paying for the item.

          [T]he evidence and testimony proffered at trial showed that
          [Santos] and Daniell Scott walked towards the front of the
          store almost instantly after they placed the hoverboard into
          their cart. The time-stamped photographs presented at trial
          indicated that, there were no other items except the vacuum
          cleaner in [Santos’] cart around 5:31 p.m. [Santos] and
          Daniell Scott selected the hoverboard and placed it on the
          bottom of their cart around 5:33 p.m. Police were called at
          6:07 p.m. Both [Santos] and Daniell Scott confirmed that it
          was approximately 30 minutes that they stood at the front
          of the store after they were confronted by Sabrina Santiago.




                                      -3-
J-S41023-20



Pa.R.A.P. 1925(a) Op. (“1925(a) Op.”), 4/17/20, at 9 (citations to notes of

testimony and exhibit omitted). Upon a review of the record, we agree that

the evidence was sufficient to sustain the convictions.

      Next, Santos challenges the weight of the evidence. He maintains that

the testimony of the Commonwealth witnesses were contradictory and that

his testimony established that he had an intent to pay for the items in his cart.

      We review the trial court’s ruling on a weight claim for abuse of

discretion:

         [I]n a challenge to the weight of the evidence, the function
         of an appellate court on appeal is to review the trial court’s
         exercise of discretion based upon a review of the record,
         rather than to consider de novo the underlying question of
         the weight of the evidence. [Commonwealth v.]
         VanDivner, 962 A.2d [1170,] 1178 [(Pa. 2009)]. In
         determining whether this standard has been met, “appellate
         review is limited to whether the trial judge’s discretion was
         properly exercised, and relief will only be granted where the
         facts and inferences of record disclose a palpable abuse of
         discretion.” Commonwealth v. Diggs, 597 Pa. 28, 949
         A.2d 873, 879 (2008).

Commonwealth v. Rivera, 983 A.2d 1211, 1225 (Pa. 2009). “A verdict is

against the weight of the evidence ‘only when the jury’s verdict is so contrary

to the evidence as to shock one’s sense of justice.’” VanDivner, 962 A.2d at

1177 (quoting Commonwealth v. Cousar, 928 A.2d 1025, 1036 (Pa. 2007)).

      Here, the trial court determined that the jury’s verdict was not contrary

to the evidence, noting that “[t]he jury found [Santos’] testimony not credible

. . . .” 1925(a) Op. at 13.




                                      -4-
J-S41023-20


         [T]he circumstantial evidence in this case simply supports
         the conclusion that [Santos] had the intent to deprive the
         Walmart of its possession of the hoverboard. [Santos and
         Scott] told both Andrew Young and Sergeant Bruckhart that
         they had brought the vacuum cleaner and the hoverboard
         into the store for exchange. This was contradicted by the
         photographic evidence. The evidence presented at trial
         clearly weighed in favor of the Commonwealth.

         The jury found [Santos’] testimony not credible, and his
         argument did not prevail.

Id.

      We discern no abuse discretion. As the fact finder, the jury determined

that the Commonwealth’s witnesses were credible and that Santos’ version of

what occurred was not credible. We cannot say that the trial court abused its

discretion in concluding that the jury’s verdict was not so contrary to the

evidence as to shock one’s sense of justice.

      For his final claim, Santos alleges that the trial court erroneously allowed

the testimony of Young and the officer who arrived on the scene that day. He

maintains that because the original surveillance video was corrupted, the best

evidence rule prevented the witnesses from testifying about the video.

      We review the admission of evidence for an abuse of discretion.

Commonwealth v. Green, 162 A.3d 509, 516 (Pa.Super. 2017) (en banc).

The best evidence rule provides, “An original writing, recording, or photograph

is required in order to prove its content unless these rules, other rules

prescribed by the Supreme Court, or a statute provides otherwise.” Pa.R.E.

1002. If the original has been lost or destroyed, other evidence is admissible

to prove the content of the writing, recording, or photograph, so long as the

                                      -5-
J-S41023-20



loss or destruction of the original is not by the proponent having acted in bad

faith. See Pa.R.E. 1004; Commonwealth v. Dent, 837 A.2d 571, 589

(Pa.Super. 2003).

      Here, the trial court determined that the Commonwealth was not

required to produce the original surveillance footage because it had been

corrupted. The court concluded that “the Commonwealth did not act in bad

faith in failing to preserve the video evidence” and it therefore allowed into

evidence Young’s testimony. See 1925(a) Op. at 16.

      After a review of the parties’ briefs, the certified record, and the relevant

law, we find no error in the trial court’s analysis. We thus affirm based on the

well-reasoned opinion of the Honorable Maria Musti Cook. We add only that

although Santos makes reference to a hearsay argument in his Statement of

Questions Involved, he does not develop the claim in the body of his brief,

and has thus waived it. See Commonwealth v. Woodard, 129 A.3d 480,

502 (Pa. 2015).

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2020




                                      -6-